 

Exhibit 10.3

 



January 11, 2018

 

Special Committee of the Board of Directors

ZAIS Group Holdings, Inc.

Two Bridge Avenue, Suite 322

Red Bank, NJ 07701

Attn: Paul B. Guenther, Chairman

 

Dear Paul:

 

I understand that the Special Committee has asked me to provide ZAIS Group
Holdings, Inc. (the “Company”) with certain assurances as a material inducement
to the willingness of the Special Committee to recommend, and the Company to
enter into, the Agreement and Plan of Merger (as it may be amended or
supplemented from time to time pursuant to the terms thereof, the “Merger
Agreement”), by and between the Company, ZGH Merger Sub, Inc. (“Merger Sub”),
and Z Acquisition LLC (“Parent”). For ease of reference, capitalized terms not
otherwise defined in this letter have the meanings ascribed to those terms in
the Merger Agreement.

 

I agree to the following:

 

1.                  I will use my reasonable best efforts to consummate or cause
to be consummated the transactions contemplated by the Share Purchase Agreement,
dated as of September 5, 2017, by and among Parent, Christian Zugel and Ramguard
LLC (as amended and restated as of today’s date, the “SPA”), and the Investment
Agreement entered into by Parent and ZAIS Group Parent LLC as of today’s date
(the “Investment Agreement”). I acknowledge that Parent will, and Christian
Zugel, as managing member of Parent, will cause Parent to, make any Capital
Calls (as defined in Parent’s Amended and Restated Limited Liability Company
Agreement, as amended, the “LLC Agreement”) required to consummate the
transactions contemplated by the SPA and the Investment Agreement, and I, as a
member of Parent, will promptly upon receipt of notice of such Capital Call,
comply with my obligations in respect of such Capital Call as provided in the
LLC Agreement. I have, and will have at the closing of the transactions
contemplated by the SPA and the Investment Agreement, sufficient
immediately-available funds to comply with my obligations with respect to such
Capital Calls.

 

2.                  I do not beneficially own any securities of the Company or
the Company’s subsidiaries or hold any rights to purchase shares of capital
stock of the Company or its subsidiaries. Until consummation of the Transactions
(or earlier termination of the Merger Agreement), I will not acquire any
securities of the Company or enter into any additional agreement, arrangement or
understanding with any holder of Class A Common Stock or any other equity
interest in the Company or its subsidiaries, without the prior written consent
of the Company (which may only be granted pursuant to a resolution adopted by
the Special Committee, and which consent may be withheld at the sole discretion
of the Special Committee).

 

3.                  I agree to cooperate with the Company as the Company
prepares the Schedule 13E-3 and proxy statement (and any other required filings)
to be filed with the Securities and Exchange Commission (“SEC”) in connection
with the transactions contemplated by the Merger Agreement, and I will furnish
the Company any information relating to me or my affiliates required by the
Exchange Act and the rules and regulations promulgated thereunder to be set
forth in the Company’s filings with the SEC, as well as any supplemental
information that may be requested by the SEC, and any information that may be
required for any other regulatory filing in connection with the transactions
contemplated by the Merger Agreement. I also agree that the Company may publish
and disclose in the Company Proxy Statement and/or Schedule 13E-3 to be filed in
connection with the Transactions (including all documents and schedules filed
with the SEC) my identity and the nature of my commitments, arrangements, and
understandings under this Agreement and may further file this Agreement as an
Exhibit to the Schedule 13E-3 or in any other filing made by the Company with
the SEC relating to the Transactions.

 



 1 

 

 

4.                  As an executive officer and director of the Company, I will
not take any action (or fail to take any required action), in such capacity or
otherwise, (i) that would cause the Company or Merger Sub to breach, or
otherwise violate any of their respective obligations under, the Merger
Agreement, (ii) that would cause any of the conditions to consummation of the
Transactions not to be satisfied, (iii) seeking to remove any member of the
Special Committee, disband the Special Committee or limit the independence and
authority of the Special Committee, or (iv) that would be prohibited by Section
5.03 of the Merger Agreement (other than at a time that the Company (with the
prior authorization of the Special Committee) has informed me that the Company
or its Representatives are permitted to take such actions pursuant to Section
5.03 of the Merger Agreement).

 



  Sincerely,       /s/ Daniel Curry     Daniel Curry

 

 2 

 